IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 75,030


EX PARTE JUAN ANTONIO TORRES, Applicant




ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM BEXAR COUNTY



 Per Curiam.


O P I N I O N

 This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07 of the Texas Code of
Criminal Procedure. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). 
Applicant was convicted of aggravated robbery with a deadly weapon and sentenced to forty
years imprisonment.  His conviction was affirmed by the Fourth Court of Appeals in an
unpublished opinion on July 23, 2002.  Torres v. State, No. 04-02-00540-CR (Tex. App. -- 
San Antonio 2002, no pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because
he failed to ensure that Applicant received timely notice of the Fourth Court of Appeals' denial
of his motion for rehearing.  As a result, Applicant claims that he was denied the opportunity
to file a petition for discretionary review. 
	After a review of the habeas record, the trial court has determined that Applicant is
entitled to the opportunity to file an out-of-time petition for discretionary review due to
counsel's failure to "assure that Applicant's ability to file a Petition for Discretionary Review
was protected."  We agree.  Applicant is granted leave to file an out-of-time petition for
discretionary review from the Court of Appeals' judgment in cause number 04-02-00540-CR
affirming his conviction in cause number 2002-CR-1444 from the 175th Judicial District
Court of Bexar County, Texas. Applicant shall file his petition for discretionary review with
the Court of Appeals within thirty days of the issuance of this Court's mandate. 
 
DELIVERED:	OCTOBER 20, 2004
DO NOT PUBLISH